Exhibit 10.3

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
this      day of December, 2010, by and between Hudson Holding Corporation (the
“Company”) and Anthony M. Sanfilippo (“Employee”).

WHEREAS, the parties hereto are parties to that certain Employment Agreement,
dated as of October 12, 2009 (the “Employment Agreement”); and

WHEREAS, the Company and Employee desire to amend certain provisions of the
Employment Agreement to ensure compliance with Section 409A of the Internal
Revenue Code of 1986, as amended, and as permitted in accordance with Internal
Revenue Service Notice 2010-6.

NOW THEREFORE, in consideration of the mutual promises set forth herein, it is
mutually agreed between the parties that the Employment Agreement shall be
amended, effective as of October 12, 2009, as follows:

1. Subsection (a) and (b) of Section 12 and subsection (a)(i) and (a)(ii) of
Section 13 are each hereby amended by adding the phrase, “Subject to the
provisions of Section 26,” to the beginning of each such subsection.

2. Section 14 is hereby amended by adding the phrase, “Subject to the provisions
of Section 26,” to the beginning of such section.

3. The Employment Agreement is hereby amended by adding the following new
Section 26:

26. Section 409A. Each payment under this Agreement is intended to be exempt
from or in compliance with Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and the provisions of this Agreement will
be administered, interpreted and construed accordingly. Without limiting the
generality of the foregoing, the term “termination of employment” or any similar
term under the Agreement will be interpreted to mean “separation from service”
within the meaning of Section 409A to the extent necessary to comply with
Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Employee to
incur any additional tax or interest under Section 409A and accompanying
Treasury Regulations and guidance, the Company shall, after consulting with
Employee, reform such provision to comply with Section 409A, to the extent
permitted under Section 409A; provided, however, that the Company agrees to
maintain, to the maximum extent practicable, the original intent and economic
benefit to Employee of the applicable provision without violating the provisions
of Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if Employee has a termination of employment (other than by reason of
death), is deemed on his date of termination to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B) of the Code and the Company
is a public company, then the payments and benefits under this Agreement that
are payable upon a termination of employment and subject to Section 409A shall
be made or provided on the later of (A) the payment date set forth in this
Agreement or (B) the date that is the earliest of (i) the expiration of the
six-month period measured from the date of termination, or (ii) the date of
Employee’s death, in either case without interest for such delay. To the extent
any reimbursements or in-kind benefits provided to Employee pursuant to this
Agreement are subject to Section 409A, including without limitation any

 

1



--------------------------------------------------------------------------------

health plan benefits subject to Section 409A or expenses paid or reimbursed
pursuant to Section 7, then in accordance with Section 409A: (A) the amount of
expenses eligible for reimbursement or in-kind benefits provided during
Employee’s taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits provided in any other taxable year; (B) the reimbursement
must be made on or before the last day of Employee’s taxable year following the
taxable year in which the expense was incurred; and (C) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

4. Except as expressly modified and superseded by this Amendment, the terms and
provisions of the Employment Agreement shall continue in full force and effect.

This Amendment may be executed in multiple counterparts, each of which shall be
deemed to be an original and all of which, taken together, shall constitute one
and the same agreement.

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

HUDSON HOLDING CORPORATION

By:

 

 

Name:

 

 

Title:

 

 

EMPLOYEE

 

Anthony M. Sanfilippo

 

3